Citation Nr: 0709357	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to a compensable disability for service-
connected tension headaches prior to September 28, 2004, 
based upon the initial grant of service connection.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected tension headaches from 
September 28, 2004, based upon the initial grant of service 
connection.  

4.  Entitlement to a compensable disability evaluation for 
service-connected sinusitis and allergic rhinitis prior to 
August 8, 2003, based upon the initial grant of service 
connection.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected sinusitis and allergic rhinitis 
from August 8, 2003, based upon the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1982 
to January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) based upon the appeal of rating decisions of the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  Specifically, a September 2002 rating 
decision denied the veteran's claim of entitlement to service 
connection for a left ankle disability, but granted the 
claims of entitlement to service connection for sinusitis and 
allergic rhinitis, and entitlement to service connection for 
tension headaches, evaluating each of these disabilities as 
noncompensable, effective from February 1, 2002.  The veteran 
ultimately perfected appeals as to the disability ratings 
assigned to the latter disabilities, and as to the denial of 
service connection for the left ankle disability.  

In a September 2004 supplemental statement of the case, the 
RO increased the disability evaluation for sinusitis and 
allergic rhinitis to 10 percent, effective from August 3, 
2003, and in a May 2005 supplemental statement of the case, 
the RO increased the disability evaluation for tension 
headaches to 10 percent, effective from September 28, 2004.  
Since the disability ratings assigned are not the maximum 
available for these disabilities, the issues of increased 
ratings remain in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).  In this regard, given that the underlying rating 
decisions represent the initial grants of service connection 
for the disorders at issue, the propriety of the initial 
ratings, and as such, the potential for staged ratings are 
for application as to these disabilities.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, the issues before the Board 
are characterized as set out above.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  The veteran does not currently have a left ankle 
disability.  

2.  Since the veteran's separation from service, her 
sinusitis and allergic rhinitis has been productive of mild 
to moderate symptoms of no more than one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, without polyps or evidence of greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  

3.  Since the veteran's separation from service, her tension 
headaches are manifested by prostrating headaches averaging 
no more than one every two months over the last several 
months since the effective date of service connection; but 
with no evidence that these attacks are occurring on an 
average of once per month, or that they are prolonged, 
prostrating, and productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a disability evaluation of 10 percent, 
and no more, have been met for sinusitis and allergic 
rhinitis since the veteran's separation from service.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. §§ 
3.400(b)(2), 4.1, 4.2, 4.3, 4.6, 4.7, 4.9, 4.10, 4.97, 
Diagnostic Codes 6514 and 6522 (2006).  

3.  The criteria for a disability evaluation of 10 percent, 
and no more, have been met for tension headaches since the 
veteran's separation from service.  38 U.S.C.A. §§ 1155, 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(b)(2), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.9, 4.10, 4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran post-adjudication VCAA notice by 
letters dated in December 2003 and September 2005.  In the 
notices, the veteran was informed of the type of evidence 
needed to substantiate the claims of service connection and 
increased ratings, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service, and 
medical evidence of the pathology associated with the 
disabilities for which she seeks an increased rating.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was also asked to submit evidence, which would 
include that in her possession, in support of her claims.  
The notices included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claim of service connection 
is denied, there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice as required under Dingess at 19 Vet. App. 473.

To the extent that any specific provision of the VCAA notice 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect has been 
cured without prejudice to the veteran because she had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, she had the opportunity to 
submit additional argument and evidence and to address the 
issues at a hearing before the Board, but declined.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records and post service medical records from private medical 
sources and the VA Medical Center.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, no further assistance to the veteran in developing 
the facts pertinent to the issues is required to comply with 
the duty to assist under the VCAA.  

It is noted further that the veteran was afforded pertinent 
VA medical examinations in August 2001 and December 2003 for 
the purpose of determining the nature and extent of the 
disorders at issue.  The reports of the VA examinations have 
been associated with the claims file.  Thus, it appears that 
all obtainable evidence identified by the veteran relative to 
her claims have been obtained and associated with the claims 
file, and that neither she nor his representative have 
identified any other pertinent evidence, not already of 
record or previously sought, which would need to be obtained 
for a fair disposition of this appeal.  For these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO discussed above constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims 
adjudicated on appeal herein.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Service Connection for a Left Ankle Disability

The veteran contends that she has a current left ankle 
disability that she attributes to an injury in service.  She 
argues that service connection should be granted accordingly.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran expressed the opinion that she currently has a 
left ankle disorder manifested by pain and stiffness.  
Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed left ankle disability.  
While the Board is sympathetic to the veteran's assertions 
that she currently has a left ankle disability related to 
service, she is not qualified to render a medical opinion and 
her statements cannot serve as competent medical evidence of 
the diagnosis or etiology of a disorder.  The Court has held 
that lay persons, such as the veteran, are not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
veteran's contention that she currently has a left ankle 
disability.  Specifically, post-service medical records 
include the report of an August 2001 VA orthopedic 
examination.  In that report, it was noted that although the 
veteran had a history of minor sprains of both ankles in the 
past, she had no complaints related to the left ankle at the 
time of the examination.  Examination revealed no evidence of 
swelling, effusion, or crepitation.  There were 15 degrees of 
extension and 80 degrees of plantar flexion bilaterally both 
active and passive, without pain.  In terms of pertinent 
diagnosis, the examiner reiterated that the veteran had no 
complaints related to her left ankle.  X-rays of the ankles 
were said to have been unremarkable.  

Private medical records document that the veteran was seen in 
February 2005 for various complaints, including left ankle 
stiffness.  A March 2005 x-ray report provides an indication 
of pain in the left ankle, but no abnormality demonstrated.  

Based upon a review of the evidence in the claims file, 
including the foregoing medical evidence, the Board must 
conclude that the preponderance of the competent and 
probative evidence serves to contradict the veteran's 
contention that he currently has a left ankle disorder.  
Although the veteran's complaints of pain and stiffness are 
documented, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The medical evidence does not include a diagnosed or 
identifiable underlying malady relative to the veteran's left 
ankle.  Thus, the veteran's claim has not satisfied Hickson 
element (1), medical evidence of a current disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for a left ankle disability, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the veteran currently has the claimed 
disability.  The criteria for a valid claim for the 
disability at issue, therefore, have not been met in this 
case.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer at 225.  While the Board 
acknowledges that the veteran may have intermittent pain and 
stiffness in the left ankle, and is sympathetic to the 
veteran's assertions that she currently has the claimed 
disability, again, she is not qualified to render a medical 
opinion and her statements cannot serve as competent medical 
evidence of a current diagnosis of the disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has the claimed left ankle disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for a left ankle disability must be 
denied.

General Increased Rating Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2006).  

These appeals being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.

The RO has considered and assigned staged ratings.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.

An evaluation of the level of the disability includes 
consideration of the functional impairment in the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Sinusitis and Allergic Rhinitis

The veteran filed the current claim in August 2001, prior to 
her separation from service in January 2002.  As noted above, 
a September 2002 rating decision granted the claim of 
entitlement to service connection for sinusitis and allergic 
rhinitis and evaluating it as noncompensable, effective from 
February 1, 2002.  In a September 2004 supplemental statement 
of the case, however, the RO increased the disability 
evaluation for sinusitis and allergic rhinitis to 10 percent, 
effective from August 3, 2003.  

The severity of the veteran's service-connected sinusitis and 
allergic rhinitis is currently evaluated for VA compensation 
purposes under 38 C.F.R. § 4.97, Diagnostic Code 6522-6514.  
In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  38 C.F.R. § 4.27.  Injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Id.  Diagnostic Code 6514 is for sphenoid 
sinusitis, and Diagnostic Code 6522 is for allergic rhinitis.  

Under Diagnostic Code 6514, a noncompensable evaluation is 
assigned for sinusitis that is detected by an x-ray only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic rhinitis with polyps.

The pertinent evidence documents that upon August 2001 VA 
examination, the veteran reported sinusitis problems 4 times 
per years requiring treatment with antibiotics and increased 
fluids.  X-rays of the sinuses were normal.  

The veteran underwent computerized tomography (CT) scan of 
the sinuses in August 2003 based upon signs suggesting acute 
sinusitis.  Following the scan, the impressions were mild 
nasal septal deviation but no evidence for obstruction of the 
osteal meatus units; and minimal left ethmoid sinus disease.  

Upon QTC VA examination in December 2003, with reference to 
rhinitis, the veteran reported that it caused interference 
with breathing through the nose, shortness of breath, 
constant nasal drip, and difficulty smelling, with relief of 
symptoms with Nasacort and saline spray.  With reference to 
sinusitis, she reported constant sinus problems including 
associated headaches treated by spray and Nasacort.  It was 
stated that bedrest was not required for an acute attack, but 
that she went on antibiotics twice a year.  She reported no 
functional impairment due to the sinuses.  X-ray was 
negative.  The pertinent diagnoses were allergic rhinitis and 
sinusitis, currently asymptomatic.  

In February 2004, the veteran underwent sinus surgery that 
included bilateral maxillary antrostomy with tissue removal 
and bilateral total ethmoidectomy.  Both the pre-operative 
and post-operative diagnoses were chronic sinusitis.  No 
complications were reported and there were no post-surgical 
sinus or nasal symptoms of record.  

Other than the foregoing, the post-service treatment records 
dated from the veteran's separation from service in January 
2001 through the most recent treatment records dated in March 
2005 show no complaint, findings or treatment for sinusitis 
or allergic rhinitis.  

Upon review of the objective medical evidence of record, it 
is apparent that the physicians and examiners vary on whether 
the veteran's symptomatology is productive of sinusitis or 
allergic rhinitis.  Thus, the Board has considered the 
criteria for both disabilities.  Based upon the evidence of 
record, particularly the veteran's own self-reports of her 
symptoms, the Board finds the veteran's sinusitis and 
allergic rhinitis is presently manifested by chronic 
symptomatology of no more than one or two incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or 3 to 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  

Essentially, the veteran's symptoms have only been 
sporadically reported upon VA examinations and private 
examinations associated with the eventual sinus surgery she 
had in February 2004.  What has not been shown is 
symptomatology approximating three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  As often as not, 
her sinusitis has been characterized as minimal or mild.  
Moreover, there has been no medical intervention since the 
February 2004 surgery.  Thus, the Board finds that the 
symptomatology for a 30 percent disability rating is not 
warranted.  It is noted in that regard, that although the 
veteran did undergo surgery for her sinus disorder, that 
surgery was not described as radical.  Further, neither 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries has been shown.  38 C.F.R. § 4.97, Diagnostic Code 
6514.

The Board has also considered the criteria under Diagnostic 
Code 6522 for allergic rhinitis.  This diagnostic criteria 
would not assist the veteran, however, as neither polyps nor 
greater than 50 percent obstruction of nasal passage on both 
sides, nor complete obstruction on one side, has been shown.  
See 38 C.F.R. § 4.97, Diagnostic Code 6522.

Notwithstanding, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the 10 percent rating 
is warranted during the entire period of service connection 
contemplated by this appeal; that is, from February 1, 2002.  
Fenderson.  Essentially, there is no basis to disbelieve the 
veteran's description of the pathology associated with her 
sinus disability from the initiation of her claim in August 
2001.  Her complaints have been consistent, and even though 
symptomatology was not objectively manifested upon 
examination until August 2003 [as found by the RO], the Board 
finds the veteran credible as to the symptomatology she had 
experienced prior to that date.  

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for sinusitis and/or allergic 
rhinitis.  The evidence in this case is against showing that 
the disability causes a marked interference with her 
employment, and there is no evidence that the veteran has 
been repeatedly hospitalized due to her sinusitis.  
Furthermore, by her own report, her symptoms do not impair 
her daily activities or her ability to work in jobs for which 
she is trained. Accordingly, the Board finds that the 
impairment resulting from the veteran's sinusitis and/or 
allergic rhinitis is appropriately compensated by the 
currently assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, the Board has concluded that a 10 percent 
disability rating, but no higher, is warranted for the 
veteran's service-connected sinusitis/allergic rhinitis, 
effective from February 1, 2002.

Headaches

A September 2002 rating decision, in pertinent part, granted 
the claim of entitlement to service connection for tension 
headaches, evaluating it as noncompensable, effective from 
February 1, 2002.  In a May 2005 supplemental statement of 
the case, the RO increased the disability evaluation for 
tension headaches to 10 percent, effective from September 28, 
2004.  

The severity of the veteran's service-connected tension 
headaches are currently evaluated for VA compensation 
purposes under 38 C.F.R. § 4.124a, Diagnostic Code 9199-8100 
for migraine headaches.  With characteristic prostrating 
attacks averaging one in 2 months over last several months, a 
10 percent evaluation may be assigned for migraine headaches.  
A 30 percent evaluation may be assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is assigned if migraines are prolonged, 
prostrating, and productive of severe economic 
inadaptability.  Diagnostic Code 8100.

The evidence pertinent to the veteran's claim consists of her 
statements, including a June 2004 "Headache and Pain Log," 
concerning the frequency of her headaches; and medical 
records, including VA examinations in August 2001 and 
September 2003, reflecting a diagnosis of infrequent migraine 
headaches no more than twice a year, and tension headaches 
several times a week.  The veteran has reported the ability 
to work during tension headaches with treatment consisting of 
Tylenol and Ibuprofen.  During the infrequent but more 
incapacitating migraine headaches, the veteran reports having 
to lie down until they go away.

The Board finds that, although she is a lay person, the 
evidence provided directly by the veteran pertaining to her 
headaches represents reliable information about the severity 
of the condition that is within the scope of a lay person to 
provide.  In the June 2004 log, there is provided data 
representing a 4 month period from June 20, 2004 to October 
12, 2004.  In that period, the veteran reports 11 headaches.  
Of those episodes, two are described as requiring her to lie 
down and rest.  These are thus considered prostrating.  The 
evidence thus shows two prostrating headaches over a four 
month period, which represents a level of severity warranting 
a 10 percent disability evaluation under the applicable 
diagnostic code.  There is, however, no evidence that these 
attacks are occurring on an average of once per month.  
Further, there is no evidence they are prolonged, 
prostrating, and productive of severe economic 
inadaptability.  Thus, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating 
in excess of 10 percent for migraine headaches.

Notwithstanding, resolving all reasonable doubt in the 
veteran's favor, the Board finds that the 10 percent rating 
is warranted during the entire period of service connection 
contemplated by this appeal; that is, from February 1, 2002.  
Fenderson.  Essentially, there is no basis to disbelieve the 
veteran's description of the pathology associated with her 
service-connected headaches from the initiation of her claim 
in August 2001.  Her complaints have been consistent, and 
even though symptomatology was not objectively manifested 
until the June 2004 log pertaining to the frequency and 
severity of her headaches, there is no reason to believe that 
it was not representative of that symptomatology for the 
entire period under consideration.  Essentially, the Board 
finds the veteran credible and that the log was 
representative of the headache symptomatology she had 
experienced prior to the date of the log.  

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for headaches.  The evidence in this 
case is against showing that the disability causes a marked 
interference with her employment, and there is no evidence 
that the veteran has been hospitalized due to her headaches.  
For the most part, the symptomatology associated with 
headaches by her own report do not impair her daily 
activities or her ability to work in jobs for which she is 
trained. Accordingly, the Board finds that the impairment 
resulting from the veteran's headaches are appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

In summary, the Board has concluded that a 10 percent 
disability rating, but no higher, is warranted for the 
veteran's service-connected headaches, effective from 
February 1, 2002.




ORDER

Entitlement to service connection for a left ankle disability 
is denied.  

Entitlement to a 10 percent disability evaluation for 
service-connected sinusitis and allergic rhinitis from 
February 1, 2001 to August 8, 2003, is granted.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected sinusitis and allergic rhinitis 
on and after August 8, 2003, is denied.  

Entitlement to a 10 percent disability for service-connected 
tension headaches from February 1, 2001 to September 28, 
2004, is granted.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected tension headaches on and after 
September 28, 2004, is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


